—In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Warren, J.), dated January 3, 1994, which denied her application for additional visitation with the children in her home.
Ordered that the order is affirmed, without costs or disbursements.
The determination of the Family Court in a custody or visitation proceeding depends to a great extent upon its assessment of the credibility of the witnesses and its evaluation of the testimony and character of the parents. The court’s findings, therefore, must be treated with respect unless they lack a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167; Maloney v Maloney, 208 AD2d 603).
We find no basis for disturbing the Family Court’s determination in this case. The determination, which limited the mother’s visitation, is supported by the record, in particular, *667the evidence supplied by the court-appointed psychiatrist who examined the parties and the children. Moreover, we note that the children’s Law Guardian submitted a brief in support of affirmance of the determination. Altman, J. P., Hart, Friedmann and Krausman, JJ., concur.